Exhibit 10.1

EXECUTION VERSION

 

LOGO [g759959ex10_2pg001.jpg]    WF Investment Holdings, LLC       Wells Fargo
Securities, LLC       Duke Energy Center       550 South Tryon Street      
Charlotte, NC 28202   

CONFIDENTIAL

July 20, 2014

CBS Outdoor Americas Inc.

CBS Outdoor Americas Capital LLC

CBS Outdoor Americas Capital Corporation

405 Lexington Avenue

New York, New York 10174

Attention: Donald R. Shassian, Executive Vice President and Chief Financial
Officer

 

  Re: Project Vancouver Commitment Letter

$715 Million Senior Bridge Facility

Ladies and Gentlemen:

You have advised WF Investment Holdings, LLC (“WF Investments”) and Wells Fargo
Securities, LLC (“Wells Fargo Securities” and, collectively with WF Investments,
the “Commitment Parties” or “we” or “us”) that CBS Outdoor Americas Inc., a
Maryland corporation (“Parent”), and CBS Outdoor Americas Capital LLC, a
Delaware limited liability company, and CBS Outdoor Americas Capital
Corporation, a Delaware corporation (collectively, the “Borrowers” and together
with Parent, “you”), seeks financing to fund a portion of the purchase price for
the proposed acquisition (the “Acquisition”) of certain entities (the “Acquired
Business”) from the company previously identified to us as “Vancouver” (the
“Seller”) pursuant to a membership interest purchase agreement among Parent and
the Seller (the “Acquisition Agreement”). Capitalized terms not otherwise
defined herein shall have the meanings assigned to them in Annex A or Annex B to
this Commitment Letter.

You have further advised us that the total funds needed to (a) finance the
Acquisition and (b) pay fees, commissions and expenses in connection with the
Transactions (as defined below) will consist of the issuance and sale by the
Borrowers of unsecured notes (the “Notes”) in a public offering or in a Rule
144A or other private placement on or prior to the closing date of the
Acquisition yielding at least $715 million in gross cash proceeds or, in the
event the Notes are not issued at the time the Transactions (as defined below)
are consummated, borrowings by the Borrowers of up to $715 million, less (i) the
principal amount of Notes, if any, issued on or prior to the Closing Date and
(ii) the net cash proceeds of any equity issuances in excess of $50 million
consummated on or prior to the Closing Date, under an unsecured senior credit
facility (the “Bridge Facility”) as described in the Summary of Proposed Terms
and Conditions attached hereto as Annex A (the “Bridge Term Sheet”).

As used herein, the term “Transactions” means, collectively, the Acquisition,
the issuance of the Notes on or prior to the closing date of the Acquisition
and/or the borrowings under the Bridge Facility on the Closing Date (as
applicable) and the payment of fees, commissions and expenses in connection with
each of the foregoing. This letter, including the Term Sheets and the Conditions
Annex attached hereto as Annex B (the “Conditions Annex”), is hereinafter
referred to as the “Commitment Letter”. The date, on or before the date on which
the Commitment is terminated in accordance with Section 10 of this Commitment
Letter, on which the Acquisition is consummated is referred to as the “Closing
Date”. Except as the context otherwise requires, references to the “Borrowers
and their subsidiaries” will include the Acquired Business after giving effect
to the Acquisition.



--------------------------------------------------------------------------------

1. Commitment. Upon the terms set forth in this Commitment Letter and in the fee
letter dated the date hereof from the Commitment Parties to you (the “Fee
Letter”) and subject only to the conditions set forth in the Conditions Annex,
WF Investments (an “Initial Lender” and, together with any other Initial Lender
appointed as described below, collectively, the “Initial Lenders”) is pleased to
advise you of its commitment to provide to the Borrowers 100% of the principal
amount of the Bridge Facility (the “Commitment”).

2. Titles and Roles. Wells Fargo Securities, acting alone or through or with
affiliates selected by it, will act as the sole bookrunner and sole lead
arranger (in such capacities, the “Lead Arranger”) in arranging and syndicating
the Bridge Facility. WF Investments (or an affiliate selected by it) will act as
the sole administrative agent (in such capacity, the “Bridge Administrative
Agent”) for the Bridge Facility. No additional agents, co-agents, arrangers or
bookrunners will be appointed and no other titles will be awarded and no other
compensation will be paid in connection with the Bridge Facility (other than
compensation expressly contemplated by this Commitment Letter and the Fee
Letter) unless you and we shall agree in writing; provided that, that (i) on or
prior to the date which is 10 calendar days after the date of this Commitment
Letter, you will have the right to appoint (A) up to one additional joint lead
arranger and joint bookrunner and (B) additional co-agents, documentation
agents, syndication agents, managers or other titled institutions other than,
for the avoidance of doubt, any other joint lead arranger or joint bookrunner,
and in each case, reasonably acceptable to the Lead Arranger and in respect of
the Bridge Facility, so long as the Commitment of the Initial Lender and the
share of the economics of the Lead Arranger on the date hereof will be reduced
ratably by the amount of the economics of such appointed entity or entities upon
the execution by such appointed entity or entities of customary joinder
documentation and (ii) the Lead Arranger shall have the right, in consultation
with you, to award titles to other co-agents, arrangers or bookrunners who are
Lenders (as defined below) that provide (or whose affiliates provide)
commitments in respect of the Bridge Facility (it being further agreed that
(w) each of the parties hereto shall execute a revised version of this
Commitment Letter or an amendment or customary joinder hereto to reflect the
commitment or commitments of any such institution (or its affiliate), (x) no
other agent, co-agent, arranger or bookrunner (other than the Lead Arranger)
will have rights in respect of the management of the syndication of the Bridge
Facility, (y) Wells Fargo Securities will have the “left” and “highest”
placement in any and all marketing materials or other documentation used in
connection with the Bridge Facility and shall hold the leading role and
responsibilities conventionally associated with such placement, including
maintaining sole physical books for the Bridge Facility and (z) (I) in no event
shall the Initial Lender on the date hereof receive less than 30% of the
economics and (II) no additional lead arranger, agent, co-agent or bookrunner
shall have commitments or hold a percentage of the total economics for the
Bridge Facility on the Closing Date that is greater than those of WF
Investments.

3. Conditions to Commitment. The Commitment and undertakings of the Commitment
Parties hereunder are subject solely to the satisfaction of the conditions
precedent set forth in the Conditions Annex.

Notwithstanding anything in this Commitment Letter, the Fee Letter or the Bridge
Loan Documentation (as defined in the Annex A) or any other letter agreement or
other undertaking concerning the financing of the Transactions to the contrary,
(a) the only representations relating to the Seller, the Acquired Business,
Parent, the Borrowers and their respective subsidiaries and their respective
businesses the accuracy of which shall be a condition to the availability of the
Bridge Facility on the Closing Date shall be (i) such of the representations
made by the Seller or its subsidiaries or affiliates or with respect to the
Acquired Business in the Acquisition Agreement as are material to the interests
of the Lenders

 

PAGE 2



--------------------------------------------------------------------------------

referred to below (the “Specified Acquisition Agreement Representations”), but
only to the extent that you or your affiliates have the right to terminate your
or their obligations under the Acquisition Agreement or otherwise decline to
close the Acquisition as a result of a breach of any such Specified Acquisition
Agreement Representations or any such Specified Acquisition Agreement
Representations not being accurate (in each case, determined without regard to
any requirement of you or your affiliates to provide notice of such inaccuracy)
and (ii) the Specified Representations (as defined below) and (b) the terms of
the Bridge Loan Documentation shall be in a form such that they do not impair
the availability of the Bridge Facility on the Closing Date if the conditions
set forth in or referred to in the Conditions Annex are satisfied or waived in
accordance with the terms thereof. For purposes hereof, “Specified
Representations” means the representations and warranties of the Borrowers and
each Guarantor (to the extent applicable to such Guarantor under the
Documentation Principles) set forth in the Term Sheet relating to corporate
existence of the Credit Parties in their respective jurisdictions of
organization; power and authority to enter into the Bridge Loan Documentation,
due authorization, execution and delivery and enforceability, in each case,
relating to the Credit Parties entering into and performance of the Bridge Loan
Documentation; no conflicts with or consents under the Credit Parties’
organizational documents or material applicable law; no breach or violation of
the Existing Indenture or Existing Credit Facility; solvency as of the Closing
Date (after giving effect to the Transactions) of Parent and its subsidiaries on
a consolidated basis (such representation and warranty to be consistent with the
solvency certificate in the form set forth in Exhibit A to Annex B); use of
proceeds; Federal Reserve margin regulations; the Investment Company Act; the
PATRIOT Act; OFAC; and FCPA. This paragraph, and the provisions herein, shall be
referred to as the “Limited Conditionality Provision”.

4. Syndication.

(a) The Lead Arranger intends and reserves the right, both prior to and after
the Closing Date, to secure commitments for the Bridge Facility from a syndicate
of banks, financial institutions and other entities (such banks, financial
institutions and other entities committing to the Bridge Facility, including the
Initial Lenders, the “Lenders”) upon the terms set forth in this Commitment
Letter, which syndication shall be managed by the Lead Arranger in consultation
with the Borrowers; provided, that the Lead Arranger will not syndicate to bona
fide competitors of Parent or its subsidiaries (including the Acquired Business)
(a “Competitor”) that are identified in writing to the Lead Arranger from time
to time or any affiliate thereof (other than any affiliate that is a Bona Fide
Lending Affiliate (as defined below)) that is reasonably identifiable on the
basis of such affiliate’s name (collectively, “Disqualified Lenders”) and no
Disqualified Lenders may become Lenders or otherwise participate in the Bridge
Facility. For purposes of this Commitment Letter, “Bona Fide Lending Affiliate”
shall mean, any debt fund, investment vehicle, regulated bank entity or
unregulated lending that is (i) engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of business and (ii) managed, sponsored or advised by any person
that is controlling, controlled by or under common control with such Competitor
or affiliate thereof, as applicable, but only to the extent that no personnel
involved with the investment in such Competitor or affiliate thereof, as
applicable, makes investment decisions on behalf of such debt fund, investment
vehicle, regulated bank entity or unregulated lending entity. Until the earlier
of (i) the termination of this Commitment Letter in accordance with the terms
hereof, (ii) the termination of the syndication as determined by the Lead
Arranger and (iii) the date that is 90 days following the Closing Date (the
“Syndication Date”), you agree to, and will use commercially reasonable efforts,
subject to your rights under the Acquisition Agreement, to cause appropriate
members of management of the Seller to, assist us actively in achieving a
syndication of the Bridge Facility that is reasonably satisfactory to us and
you. To assist us in our syndication efforts, you agree that you will, and will
cause your representatives and advisors to, and will use commercially reasonable
efforts, subject to your rights under the Acquisition Agreement, to cause
appropriate members of management of the Seller and its representatives and
advisors to, (i) provide promptly to the Commitment Parties and the other
Lenders upon request all information reasonably deemed necessary by

 

PAGE 3



--------------------------------------------------------------------------------

the Lead Arranger to assist the Lead Arranger and each Lender in their
evaluation of the Transactions and to complete the syndication, (ii) make your
senior management and (to the extent reasonable and practical) use commercially
reasonable efforts to cause appropriate members of management of the Seller
available to prospective Lenders on reasonable prior notice and at reasonable
times and places, (iii) host, with the Lead Arranger, one or more meetings
and/or calls with prospective Lenders at mutually agreed times and locations,
(iv) assist, and cause your affiliates and advisors to assist, the Lead Arranger
in the preparation of one or more confidential information memoranda and other
marketing materials in form and substance reasonably satisfactory to the Lead
Arranger to be used in connection with the syndication, (v) use commercially
reasonable efforts to ensure that the syndication efforts of the Lead Arranger
benefit materially from the existing lending relationships of the Borrower,
(vi) use commercially reasonable efforts to obtain, at the Borrower’s expense,
(A) a current public corporate credit rating from Standard & Poor’s Financial
Services LLC, a subsidiary of McGraw Hill Financial, Inc. (“S&P”), (B) a current
public corporate family rating from Moody’s Investors Service, Inc. (“Moody’s”)
and (C) a current public rating with respect to each of the Bridge Facility and
the Notes from each of S&P and Moody’s, in each case, at least 30 days prior to
the Closing Date and to participate actively in the process of securing such
ratings, including having your senior management meet with such rating agencies
and (vii) your ensuring that prior to the later of the Closing Date and the
Syndication Date there will be no competing issues, offerings, placements,
arrangements or syndications of debt securities, commercial bank or other credit
facilities or any debt securities that are convertible or exchangeable into or
exercisable for equity securities or other equity-linked securities or hybrid
debt-equity securities, by or on behalf of you or your subsidiaries being
offered, placed or arranged (other than the Bridge Facility and the Notes)
without the written consent of the Lead Arranger other than (1) any “A/B
exchange offer” under which the unregistered notes under the Existing Indenture
are exchanged for registered notes, (2) revolving credit borrowings incurred
under the Existing Credit Facility pursuant to commitments existing on the date
hereof (including borrowings under any replacements, extensions and renewals
thereof not in excess of commitments existing as of the date hereof)), (3) any
purchase money indebtedness, capital lease obligations and similar obligations,
in each case in the ordinary course of business, (4) the issuance of limited
partnership or equivalent equity interests of CBS Outdoor Americas Capital LLC
or another subsidiary in connection with any “UPREIT” acquisition that does not
constitute a Change of Control (as defined in the Existing Credit Facility) or
(5) the Bridge Facility, the Notes or any other debt issued or offered pursuant
to the “Securities Demand” provisions of the Fee Letter.

(b) The Lead Arranger and/or one or more of its affiliates will exclusively
manage all aspects of the syndication of the Bridge Facility (in consultation
with you), including decisions as to the selection and number of potential
Lenders (subject to the limitations in clause (a) above) to be approached, when
they will be approached, whose commitments will be accepted, any titles offered
to the Lenders and the final allocations of the commitments and any related fees
among the Lenders, and the Lead Arranger will exclusively perform all functions
and exercise all authority as is customarily performed and exercised in such
capacities. Notwithstanding the Lead Arranger’s right to syndicate the Bridge
Facility and receive commitments with respect thereto, unless otherwise agreed
to by you, (i) no Initial Lender shall be relieved or released from its
obligations hereunder (including its obligation to fund the Bridge Facility on
the Closing Date) in connection with any syndication, assignment or
participation in the Bridge Facility, including its Commitment, until the
funding under the Bridge Facility has occurred on the Closing Date has occurred,
(ii) no assignment by any Initial Lender shall become effective with respect to
all or any portion of any Initial Lender’s Commitment until the initial funding
of the Bridge Facility (except to the extent that Notes are issued and paid for
in lieu of the Bridge Facility or a portion thereof) and (iii) unless you and we
agree in writing, each Initial Lender will retain exclusive control over all
rights and obligations with respect to its Commitment in respect of the Bridge
Facility, including all rights with respect to consents, modifications,
supplements, waivers and amendments, until the Closing Date has occurred.
Without limiting your obligations to assist with the syndication efforts as set
forth herein, it is understood that the Commitment hereunder is not conditioned
upon the syndication of, or

 

PAGE 4



--------------------------------------------------------------------------------

receipt of commitments in respect of, the Bridge Facility and in no event shall
the successful completion of the syndication of the Bridge Facility constitute a
condition to the availability of the Bridge Facility on the Closing Date.

5. Information.

(a) You hereby represent and warrant (to your knowledge with respect to the
Acquired Business) that, (a) all written factual information and written data
(other than the Projections (as defined below) and other than information of a
general economic or industry specific nature) concerning Parent, the Borrowers
and their respective subsidiaries and, to your knowledge, the Acquired Business
and the Seller, that has been or will be made available to any of us by you or
by any of your representatives on your behalf in connection with the
Transactions (the “Information”), when taken as a whole, is or will be, when
furnished, correct in all material respects and does not or will not, when
furnished, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
are made and (b) the financial estimates, forecasts and other forward-looking
information concerning Parent, the Borrowers and their respective subsidiaries,
taking into account the consummation of the Transactions that have been or will
be made available to any of us by you or by any of your representatives on your
behalf in connection with the Transactions (collectively, the “Projections”)
have been, or will be, prepared in good faith based upon assumptions that are
believed by you to be reasonable at the time prepared and at the time the
related Projections are so furnished; it being understood that the Projections
are as to future events and are not to be viewed as facts, the Projections are
subject to significant uncertainties and contingencies, many of which are beyond
your control, that no assurance can be given that any particular Projections
will be realized and that actual results during the period or periods covered by
any such Projections may differ significantly from the projected results and
such differences may be material. You agree that if, at any time prior to the
later of (i) the Closing Date and (ii) the Syndication Date, you become aware
that any of the representations and warranties in the preceding sentence would
be incorrect in any material respect if the Information and the Projections were
being furnished, and such representations were being made, at such time, then
you will promptly supplement, or cause to be supplemented, the Information and
the Projections such that such representations and warranties are correct in all
material respects under those circumstances. In arranging and syndicating the
Bridge Facility, each of us (i) will be entitled to use and rely primarily on
the Information and the Projections without responsibility for independent
verification thereof and (ii) does not assume responsibility for the accuracy or
completeness of the Information or the Projections.

(b) You hereby acknowledge that (a) we will make available, the Information, the
Projections and other customary offering and marketing material and
presentations, including confidential information memoranda to be used in
connection with the syndication of the Bridge Facility (the “Information
Memorandum and, together with all of the foregoing, the “Information
Materials”), on a confidential basis to the proposed syndicate of Lenders by
posting the Information Materials on Intralinks, Debt X, SyndTrak Online or by
similar electronic means and (b) certain of the prospective Lenders may be
“public side” Lenders (i.e., Lenders that do not wish to receive MNPI (as
defined below) and that may be engaged in investment and other market-related
activities with respect to you, Parent or any of your or Parent’s subsidiaries
or any of your, Parent’s or their respective securities) (each, a “Public Sider”
and each Lender that is not a Public Sider, a “Private Sider”).

(c) At the request of the Lead Arranger, you agree to assist us in preparing an
additional version of the Information Materials to be used by Public Siders in
connection with the syndication of the Bridge Facility that consists exclusively
of information of a type that does not include material non-public information
with respect to you or Parent or any of your or Parent’s subsidiaries or any of
your, Parent’s or their respective securities for the purpose of United States
federal securities laws

 

PAGE 5



--------------------------------------------------------------------------------

(“MNPI”) (all such information and documentation being “Public Information”).
For the avoidance of doubt, Projections shall not be considered or included in
Public Information and shall be considered MNPI. It is understood that in
connection with your assistance described above, you shall provide us with
customary authorization letters, consistent with the terms of this Commitment
Letter, for inclusion in any Information Materials that authorize the
distribution thereof to prospective Lenders and represent that the version of
the Information Materials to be distributed to Public Siders does not include
any MNPI with respect to you or Parent. You and we agree that the Information
Materials shall contain customary language exculpating us with respect to any
liability related to the unauthorized use or misuse of the contents of the
Information Materials or related offering and marketing materials by the
recipients thereof (other than, for the avoidance of doubt, the Indemnified
Persons of any Lead Arranger). Before distribution of any Information Materials,
you agree to identify that portion of the Information Materials that may be
distributed to the Public Siders as containing solely “Public Information”. By
marking Information Materials as “PUBLIC,” you shall be deemed to have
authorized each of us and the proposed Lenders to treat such Information
Materials as not containing any MNPI (it being understood that you shall not be
under any obligation to mark any of the Information Materials “PUBLIC”).

(d) You acknowledge and agree that, unless you advise the Lead Arranger in
writing (including by electronic mail) within a reasonable time after receipt of
such materials for review that such documents should be distributed only to
Private Siders, the following documents may be distributed to both Private
Siders and Public Siders: (a) administrative materials prepared by the Lead
Arranger for prospective Lenders (such as a lender meeting invitation, bank
allocation, if any, and funding and closing memoranda), (b) term sheets and
notification of changes in the terms and conditions of the Bridge Facility and
(c) drafts and final versions of the Bridge Loan Documentation. If you advise
the Lead Arranger in writing that any of the foregoing materials should be
distributed only to Private Siders, the Lead Arranger shall not distribute the
materials identified to Public Siders without your consent.

6. Indemnification; Expenses.

(a) You agree (a) to indemnify and hold harmless each of us, our respective
affiliates and the respective officers, directors, employees, agents, advisors
and other representatives of each of the foregoing (each, an “Indemnified
Person”), from and against any and all losses, claims, damages and liabilities
(or actions, including shareholder actions, in respect thereof) of any kind or
nature to which any such Indemnified Person may become subject to the extent
arising out of, resulting from or in connection with this Commitment Letter, the
Transactions, the Bridge Facility or any use of the proceeds thereof (including,
without limitation, any claim, litigation, investigation or proceeding arising
out of, resulting from or in connection with any of the foregoing (each, a
“Proceeding”), regardless of whether any such Indemnified Person is a party
thereto, whether or not such Proceedings are brought by you, your equity
holders, affiliates, creditors or any other third person), and to reimburse each
such Indemnified Person promptly upon demand for any reasonably incurred and
documented out-of-pocket legal expenses of one firm of counsel for all such
Indemnified Persons, taken as a whole, and, if necessary, of a single local
counsel in each appropriate jurisdiction (which may include a single special
counsel acting in multiple jurisdictions) and regulatory counsel, if applicable,
in each case, for all such Indemnified Persons, taken as a whole (and, in the
case of an actual or perceived conflict of interest where the Indemnified Person
affected by such conflict informs you of such conflict and thereafter retains
its own counsel, of another firm of counsel for such affected Indemnified
Person), and other reasonably incurred and documented out-of-pocket fees and
expenses incurred in connection with investigating, preparing, pursuing or
defending any of the foregoing; provided that the foregoing indemnity will not,
as to any Indemnified Person, apply to losses, claims, damages, liabilities or
related expenses to the extent that they have resulted from (i) the willful
misconduct, bad faith or gross negligence of such Indemnified Person or any of
such Indemnified Person’s affiliates or any of its or their respective officers,
directors, employees, agents, advisors or other representatives (collectively,
such Indemnified Person’s “Related Persons”) (as

 

PAGE 6



--------------------------------------------------------------------------------

determined by a court of competent jurisdiction in a final and non-appealable
judgment), (ii) arising out of a material breach by such Indemnified Person (or
any of such Indemnified Person’s Related Persons) of its obligations under this
Commitment Letter (as determined by a court of competent jurisdiction in a final
and non-appealable judgment) or (iii) any Proceeding that does not involve an
act or omission by you or any of your affiliates and that is brought by an
Indemnified Person against any other Indemnified Person (other than any claims
against any of us in our capacity or in fulfilling our role as an administrative
agent or Lead Arranger or any similar role under the Bridge Facility) and (b) to
reimburse each of us from time to time for all reasonably incurred and
documented out-of-pocket expenses, due diligence expenses, syndication expenses,
travel expenses and reasonable fees, disbursements and other charges of a single
primary counsel to the Commitment Parties, of a single local counsel to the
Commitment Parties in each appropriate jurisdiction (which may include a single
special counsel acting in multiple jurisdictions) and regulatory counsel, if
applicable, in the case of an actual or perceived conflict of interest, of one
additional counsel to each group of similar situated parties, and of such other
counsel retained with your prior written consent (such consent not to be
unreasonably withheld or delayed) or retained in connection with enforcement of
this Commitment Letter incurred in connection with the Bridge Facility or the
preparation, negotiation and enforcement of this Commitment Letter and the
Bridge Loan Documentation including, for the avoidance of doubt, any ancillary
documents in connection therewith. The foregoing provisions in this paragraph
shall be superseded in each case, to the extent covered thereby, by the
applicable provisions contained in the Bridge Loan Documentation upon execution
thereof and thereafter shall have no force or effect.

(b) You shall not, without the prior written consent of any Indemnified Person,
effect any settlement of any pending or threatened proceedings in respect of
which indemnity could have been sought hereunder by such Indemnified Person
unless such settlement (a) includes an unconditional release of such Indemnified
Person in form and substance reasonably satisfactory to such Indemnified Person
from all liability or claims that are the subject matter of such proceedings and
(b) does not include any statement as to or any admission of fault, culpability,
wrongdoing or a failure to act by or on behalf of any Indemnified Person.

(c) Notwithstanding any other provision of this Commitment Letter, (a) no
Indemnified Person shall be liable for any damages arising from the use by
others of information or other materials obtained through Intralinks, Debt X,
SyndTrak Online the internet, electronic, telecommunications or other
information transmission systems, except to the extent that such damages have
resulted from the willful misconduct, bad faith or gross negligence of such
Indemnified Person or any of such Indemnified Person’s affiliates or any of its
or their respective officers, directors or employees (as determined by a court
of competent jurisdiction in a final and non-appealable decision) and (b) none
of we, you (or any of your affiliates or your or their respective officers,
directors, employees, agents, advisors or other representatives) or any
Indemnified Person shall be liable for any indirect, special, punitive or
consequential damages in connection with this Commitment Letter, the
Transactions (including the Bridge Facility and the use of proceeds thereunder),
or with respect to any activities related to the Bridge Facility, including the
preparation of this Commitment Letter and the Bridge Loan Documentation;
provided that nothing contained in this paragraph shall limit your indemnity and
reimbursement obligations to the extent set forth in the second immediately
preceding paragraph.

7. Fees. As consideration for the commitments and agreements of the Commitment
Parties hereunder, you agree to cause to be paid the nonrefundable fees
described in the Fee Letter on the terms and subject to the conditions set forth
therein.

 

PAGE 7



--------------------------------------------------------------------------------

8. Confidentiality.

(a) You agree that you will not disclose this Commitment Letter and the Fee
Letter (collectively, the “Commitment Documents”) and the contents hereof and
thereof to any person or entity without prior written approval of the Lead
Arranger (such approval not to be unreasonably withheld, conditioned or
delayed), except (a) to your and your affiliates’ respective officers,
directors, agents, employees, attorneys, accountants and other advisors (and
each of their attorneys) on a confidential and need to know basis, (b) pursuant
to the order of any court or administrative agency in any pending legal,
judicial or administrative proceeding, upon the request or demand of any
regulatory body having jurisdiction over you or otherwise as required by
applicable law or compulsory legal process or to the extent requested or
required by governmental and/or regulatory authorities, in each case based on
the advice of your legal counsel (in which case you agree, to the extent
practicable and not prohibited by applicable law, to inform us promptly thereof
prior to disclosure), (c) the Commitment Documents on a confidential basis to
the board of directors, officers and advisors of the Seller and the Acquired
Business in connection with their consideration of the Acquisition; provided
that any information relating to securities demand, pricing, fees and expenses
has been redacted in a manner reasonably acceptable to us, (d) this Commitment
Letter, but not the Fee Letter, in any required filings with the Securities and
Exchange Commission and other applicable regulatory authorities and stock
exchanges or (e) in connection with any action or proceeding relating to, or the
exercise of remedies under, the Commitment Documents (and, in any such action,
proceeding or exercise of remedies, we shall not object to any motion that you
may make to seal the record with respect to the Commitment Documents and the
contents thereof to avoid public disclosure thereof); provided that (i) you may
disclose the Commitment Documents and the contents thereof to your subsidiaries
and your and their officers, directors, agents, employees, attorneys,
accountants, and advisors (and each of their attorneys), on a confidential and
need to know basis, (ii) you may disclose the Commitment Documents and the
contents thereof in any syndication or other marketing materials in connection
with the Bridge Facility, in any offering memoranda relating to the Notes or
other Securities (as defined in the Fee Letter) or in connection with any public
release or filing relating to the Transactions, (iii) you may disclose the fees
as part of the Projections, pro forma information or a generic disclosure of
aggregate sources and uses related to fee amounts related to the Transactions to
the extent customary or required in offering and marketing materials for the
Bridge Facility and/or the Notes offering or to the extent customary or required
in any public release or filing relating to the Transactions and (iv) you may
disclose the Commitment Documents and the contents thereof to the extent that
such information becomes publicly available other than by reason of improper
disclosure by you in violation of any confidentiality obligations hereunder.

(b) Each of the Commitment Parties agrees that non-public information received
by it from you or your affiliates and representatives in connection with the
Transactions shall be treated by such person in a confidential manner; provided
that nothing herein shall prevent any Commitment Party from disclosing any such
information (i) to any Lenders or participants or prospective Lenders or
participants (other than Disqualified Lenders); provided further that the
disclosure of any such information to any Lenders or prospective Lenders or
participants or prospective participants referred to above shall be made subject
to the acknowledgment and acceptance by such Lender or prospective Lender or
participant or prospective participant that such information is being
disseminated on a confidential basis (on substantially the terms set forth in
this paragraph or as is otherwise reasonably acceptable to you and each
Commitment Party, including, without limitation, as agreed in any confidential
information memorandum or other marketing materials) in accordance with the
standard syndication processes of such Commitment Party or customary market
standards for dissemination of such type of information, (ii) in any legal,
judicial, administrative proceeding or other compulsory process or otherwise as
required by applicable law or regulations (in which case, such Commitment Party
shall, to the extent permitted by law, inform you promptly in advance thereof),
(iii) upon the request or demand of any regulatory authority having jurisdiction
over such Commitment Party or its affiliates (in which case

 

PAGE 8



--------------------------------------------------------------------------------

such Commitment Party shall, except with respect to any audit or examination
conducted by bank accountants or any governmental bank regulatory authority
exercising examination or regulatory authority, promptly notify you, in advance,
to the extent practicable and lawfully permitted to do so), (iv) to the
employees, legal counsel, independent auditors, professionals and other experts
or agents of such Commitment Party (collectively, “Representatives”) who are
informed of the confidential nature of such information and are or have been
advised of their obligation to keep information of this type confidential,
(v) to any of its respective affiliates (provided that any such affiliate is
advised of its obligation to retain such information as confidential) solely in
connection with the Transactions, (vi) to the extent any such information
becomes publicly available other than by reason of disclosure by such Commitment
Party, its affiliates or Representatives in breach of this Commitment Letter,
(vii) to the extent that such information is received by such Commitment Party
from a third party that is not to such Commitment Party’s knowledge subject to
confidentiality obligations to you, (viii) to the extent that such information
is independently developed by such Commitment Party, (ix) to ratings agencies in
connection with the Transactions with your prior consent and (x) for purposes of
establishing a “due diligence” defense. The provisions of this paragraph with
respect to the Commitment Parties shall automatically terminate on the earlier
of (i) two years following the date of this Commitment Letter and (ii) the
Closing Date. The terms of this Section 8(b) shall supersede all prior
confidentiality or non-disclosure agreements and understandings between us and
you relating to the Transactions.

(c) The Commitment Parties hereby notify you that pursuant to the requirements
of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “PATRIOT Act”), each of them is required to obtain, verify and record
information that identifies you and any additional Credit Parties, which
information includes your and their respective names, addresses, tax
identification numbers and other information that will allow the Commitment
Parties and the other Lenders to identify you and such other parties in
accordance with the PATRIOT Act. This notice is given in accordance with the
requirements of the PATRIOT Act and is effective for each of us and the Lenders.

9. Other Services.

(a) Nothing contained herein shall limit or preclude the Commitment Parties or
any of their affiliates from carrying on any business with, providing banking or
other financial services to, or from participating in any capacity, including as
an equity investor, in any party whatsoever, including, without limitation, any
competitor, supplier or customer of you, the Seller, or any of your or its
affiliates, or any other party that may have interests different than or adverse
to such parties.

(b) You acknowledge that the Lead Arranger and its affiliates (the term “Lead
Arranger” as used in this section being understood to include such affiliates)
(i) may be providing debt financing, equity capital or other services (including
financial advisory services) to other entities and persons with which you, the
Seller, or your or its respective affiliates may have conflicting interests
regarding the Transactions and otherwise, (ii) may act, without violation of its
contractual obligations to you, as it deems appropriate with respect to such
other entities or persons, and (iii) have no obligation in connection with the
Transactions to use, or to furnish to you, the Seller, or your or its respective
affiliates or subsidiaries, confidential information obtained from other
entities or persons.

(c) In connection with all aspects of the Transactions, you acknowledge and
agree that: (i) the Bridge Facility and any related arranging or other services
contemplated in this Commitment Letter constitute an arm’s-length commercial
transaction between you and your affiliates, on the one hand, and the Commitment
Parties, on the other hand, and you are capable of evaluating and understanding
and understand and accept the terms, risks and conditions of the Transactions,
(ii) in connection with the process leading to the Transactions, each of the
Commitment Parties is and has been acting solely as a principal and not as a
financial advisor, agent or fiduciary, for you or any of your

 

PAGE 9



--------------------------------------------------------------------------------

management, affiliates, equity holders, directors, officers, employees,
creditors or any other party, (iii) no Commitment Party or any affiliate thereof
has assumed or will assume an advisory, agency or fiduciary responsibility in
your or your affiliates’ favor with respect to any of the Transactions or the
process leading thereto (irrespective of whether any Commitment Party or any of
its affiliates has advised or is currently advising you or your affiliates on
other matters) and no Commitment Party has any obligation to you or your
affiliates with respect to the Transactions except those obligations expressly
set forth in the Commitment Documents, (iv) the Commitment Parties and their
respective affiliates may be engaged in a broad range of transactions that
involve interests that differ from yours and those of your affiliates and no
Commitment Party shall have any obligation to disclose any of such interests,
and (v) no Commitment Party has provided any legal, accounting, regulatory or
tax advice with respect to any of the Transactions and you have consulted your
own legal, accounting, regulatory and tax advisors to the extent you have deemed
appropriate. You hereby waive and release, to the fullest extent permitted by
law, any claims that you may have against any Commitment Party or any of their
respective affiliates with respect to any breach or alleged breach of agency,
fiduciary duty or conflict of interest.

10. Acceptance/Expiration of Commitment.

(a) This Commitment Letter and the Commitment of WF Investments and the
undertakings of Wells Fargo Securities set forth herein shall automatically
terminate at 11:59 p.m. (Eastern Time) on August 2, 2014 (the “Acceptance
Deadline”), without further action or notice unless signed counterparts of this
Commitment Letter and the Fee Letter shall have been delivered to the Lead
Arranger by such time to the attention of Jeffrey R. Gignac at
jeff.gignac@wellsfargo.com.

(b) In the event this Commitment Letter is accepted by you as provided above,
the Commitment and agreements of WF Investments and the undertakings of Wells
Fargo Securities set forth herein will automatically terminate without further
action or notice upon the earliest to occur of (i) consummation of the
Acquisition (with or without the use of the Bridge Facility), (ii) termination
of the Acquisition Agreement, (iii) the “End Date” (as defined in the
Acquisition Agreement without giving effect to any amendments, modifications or
waivers thereunder that were not approved by the Lead Arranger) and (iv) 11:59
p.m. (Eastern Time) on the date that is three hundred days after you return
signed counterparts of this Commitment Letter and the Fee Letter to the Lead
Arranger, if the Closing Date shall not have occurred by such time.

11. Survival. The sections of this Commitment Letter and the Fee Letter relating
to Indemnification, Expenses, Confidentiality, Other Services, Survival and
Governing Law shall survive any termination or expiration of this Commitment
Letter, the Commitment of WF Investments or the undertakings of Wells Fargo
Securities set forth herein (regardless of whether definitive Bridge Loan
Documentation is executed and delivered), and the sections relating to
Syndication and Information shall survive until the completion of the
syndication of the Bridge Facility; provided that your obligations under this
Commitment Letter (other than your obligations with respect to the sections of
this Commitment Letter relating to Syndication, Information, Confidentiality,
Other Services, Survival and Governing Law) shall be superseded by the
provisions of the Bridge Loan Documentation upon the funding thereunder.

12. Governing Law. THIS COMMITMENT LETTER AND THE FEE LETTER, AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED THERETO (INCLUDING, WITHOUT
LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE
SUBJECT MATTER HEREOF OR THEREOF), SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT
REFERENCE

 

PAGE 10



--------------------------------------------------------------------------------

TO ANY OTHER CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF; PROVIDED THAT,
NOTWITHSTANDING THE FOREGOING TO THE CONTRARY, IT IS UNDERSTOOD AND AGREED THAT
ANY DETERMINATIONS AS TO THE INTERPRETATION OF MATERIAL ADVERSE EFFECT (AS
DEFINED IN THE CONDITIONS ANNEX) AND WHETHER A MATERIAL ADVERSE EFFECT HAS
OCCURRED SHALL BE GOVERNED BY THE LAWS OF THE STATE OF DELAWARE. THE PARTIES
HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY CLAIM OR ACTION
ARISING OUT OF THIS COMMITMENT LETTER OR THE FEE LETTER. With respect to any
suit, action or proceeding arising in respect of this Commitment Letter or the
Fee Letter or any of the matters contemplated hereby or thereby, the parties
hereto hereby irrevocably and unconditionally submit to the exclusive
jurisdiction of any state or federal court located in the Borough of Manhattan,
and irrevocably and unconditionally waive any objection to the laying of venue
of such suit, action or proceeding brought in such court and any claim that such
suit, action or proceeding has been brought in an inconvenient forum. The
parties hereto hereby agree that service of any process, summons, notice or
document by registered mail addressed to you or each of the Commitment Parties,
in each case at the applicable address set forth above, will be effective
service of process against such party for any action or proceeding relating to
any such dispute. A final judgment in any such action or proceeding may be
enforced in any other courts with jurisdiction over you or each of the
Commitment Parties.

13. Miscellaneous. This Commitment Letter and the Fee Letter embody the entire
agreement among the Commitment Parties and you and your affiliates with respect
to the specific matters set forth above and supersede all prior agreements and
understandings relating to the subject matter hereof. No person has been
authorized by any of the Commitment Parties to make any oral or written
statements inconsistent with this Commitment Letter or the Fee Letter. Subject
to the rights of the Commitment Parties as set forth herein, this Commitment
Letter and the Fee Letter shall not be assignable by you (or us) without the
prior written consent of the Commitment Parties (or you), and any purported
assignment without such consent shall be void. This Commitment Letter and the
Fee Letter are not intended to benefit or create any rights in favor of any
person other than the parties hereto, the Lenders and, with respect to
indemnification, each Indemnified Person. This Commitment Letter and the Fee
Letter may be executed in separate counterparts and delivery of an executed
signature page of this Commitment Letter and the Fee Letter by facsimile or
electronic mail shall be effective as delivery of manually executed counterpart
hereof; provided that, upon the request of any party hereto, such facsimile
transmission or electronic mail transmission shall be promptly followed by the
original thereof. This Commitment Letter and the Fee Letter may only be amended,
modified or superseded by an agreement in writing signed by each of you and the
Commitment Parties.

[Signature Pages Follow]

 

PAGE 11



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please indicate acceptance of the
terms hereof by signing the enclosed counterpart of this Commitment Letter and
returning it to the Lead Arranger, together with executed counterparts of the
Fee Letter, by no later than the Acceptance Deadline.

 

Sincerely, WF INVESTMENT HOLDINGS, LLC By:  

/s/ Jim Jeffries

  Name:   Jim Jeffries   Title:   Managing Director WELLS FARGO SECURITIES, LLC
By:  

/s/ Jeffrey R. Gignac

  Name:   Jeffrey R. Gignac   Title:   Managing Director

 

Project Vancouver

Commitment Letter



--------------------------------------------------------------------------------

Agreed to and accepted as of the date first above written:

 

CBS OUTDOOR AMERICAS INC. By:  

/s/ Donald R. Shassian

  Name:   Donald R. Shassian   Title:   Executive Vice President and
Chief Financial Officer CBS OUTDOOR AMERICAS CAPITAL LLC By:  

/s/ Donald R. Shassian

  Name:   Donald R. Shassian   Title:   Executive Vice President and
Chief Financial Officer CBS OUTDOOR AMERICAS CAPITAL CORPORATION By:  

/s/ Donald R. Shassian

  Name:   Donald R. Shassian   Title:   Executive Vice President and
Chief Financial Officer

 

Project Vancouver

Commitment Letter



--------------------------------------------------------------------------------

ANNEX A

$715 MILLION

SENIOR UNSECURED BRIDGE FACILITY

SUMMARY OF PROPOSED TERMS AND CONDITIONS

Capitalized terms not otherwise defined herein shall have the meanings assigned
to them in the Commitment Letter to which this Summary of Proposed Terms and
Conditions is attached

 

Borrower:    CBS Outdoor Americas Capital LLC, a Delaware limited liability
company, and CBS Outdoor Americas Capital Corporation, a Delaware corporation
(collectively, the “Borrower”). Sole Lead Arranger and Sole Bookrunning Manager:
   Wells Fargo Securities, LLC will act as the sole lead arranger and sole
bookrunning manager (in such capacities, the “Lead Arranger”). Up to one (1)
other joint lead arranger and joint bookrunning manager may be appointed as
provided for, and in accordance with the terms of, the Commitment Letter.
Lenders:    WF Investment Holdings, LLC (or one or more of its affiliates) and a
syndicate of financial institutions and other entities (excluding Disqualified
Lenders) arranged in accordance with Section 4 of the Commitment Letter (each a
“Lender” and, collectively, the “Lenders”). Administrative Agent:    WF
Investment Holdings, LLC (or one or more of its affiliates) (in such capacity,
the “Administrative Agent”). Bridge Loans:    Unsecured senior credit facility
(the “Bridge Facility”) consisting of bridge loans (the “Bridge Loans”) in an
aggregate principal amount of $715 million, minus (i) (x) the aggregate
principal amount of any Notes and (y) the aggregate net cash proceeds of any
equity securities in excess of $50 million, in each case issued on or prior to
the Closing Date, (ii) the amount of any cash on hand and (iii) the aggregate
principal amount of any revolving credit borrowings incurred under the Existing
Credit Facility (as defined below) (including borrowings under any replacements,
extensions and renewals thereof), in each case used to finance the consummation
of the Acquisition. Use of Proceeds:    The proceeds of the Bridge Loans will be
used, together with cash on hand and the proceeds of any issuance of Notes and
any revolving credit borrowings under the Existing Credit Facility, solely to
finance (a) the consummation of the Acquisition and (b) the payment of fees and
expenses incurred in connection with the Transactions. Availability:    The
Bridge Facility will be available only in a single draw of the full amount of
the Bridge Facility on the Closing Date. Amounts borrowed under the Bridge
Facility that are repaid or prepaid may not be reborrowed.

 

Annex A – Term Sheet

 

PAGE 1



--------------------------------------------------------------------------------

Documentation:    The definitive documentation for the Bridge Loans (a) shall be
consistent with this Bridge Term Sheet and contain only those conditions
precedent, mandatory prepayments, representations, warranties, affirmative
covenants, negative covenants and events of default expressly set forth herein
and, to the extent such terms are not expressly set forth in this Bridge Term
Sheet, but are instead to be determined in accordance with a specified standard
or principle, such terms will be negotiated in good faith in accordance with
such standard or principle and (b) subject to clause (a) above, shall include,
among other items, a bridge loan agreement, guarantees and other appropriate
documents, including an exhibit with the form of the indenture in connection
with the issuance of any Exchange Notes as contemplated below (collectively, the
“Bridge Loan Documentation”), all on terms consistent with this Bridge Term
Sheet and otherwise based on and consistent with the terms contained in the
documentation governing that certain credit agreement, dated as of January 31,
2014, among the Borrower, Citibank, N.A. as Administrative Agent and the other
lenders thereto and the joint lead arrangers, joint book runners, co-syndication
agents and co-documentation agents (the “Existing Credit Facility”); it being
understood and agreed, however, that the Bridge Loan Documentation will contain
high yield covenants, events of default and financial definitions based on and
consistent with that certain indenture, dated as of January 31, 2014, among the
Borrower, the guarantors party thereto and Deutsche Bank Trust Company Americas,
as trustee (the “Existing Indenture” and, together with the Existing Credit
Facility, the “Existing Debt Agreements”), with such changes thereto as are
customary for facilities of this type as may be mutually agreed by the
Administrative Agent and the Borrower in light of then prevailing market
conditions taking into consideration the operational and strategic requirements
of the Parent and its subsidiaries in light of their size, cash flow, industry
(and risks and trends associated therewith), geographic locations, business,
business practices, operations, financial accounting and the Projections. The
provisions of this paragraph are referred to as the “Documentation Principles.”
Ranking:    The Bridge Loans and the Guarantees thereof will be senior debt of
the Borrower and the Guarantors, pari passu with all other unsecured senior debt
of the Borrower and the Guarantors on terms reasonably satisfactory to the Lead
Arranger. Guarantors:    The Bridge Facility shall be jointly and severally
guaranteed by CBS Outdoor Americas Inc. (“Parent”) and all subsidiaries of
Parent that guarantee the Existing Credit Facility (each, a “Guarantor” and,
collectively, the “Guarantors”; such guarantee being referred to herein as a
“Guarantee”). The Borrower and the Guarantors are herein referred to
collectively as the “Credit Parties” and each a “Credit Party.”

 

Annex A – Term Sheet

 

PAGE 2



--------------------------------------------------------------------------------

Security:    None. Interest:    Interest rates and fees in connection with the
Bridge Loans, Extended Term Loans and Exchange Notes will be as specified in the
Fee Letter and the Schedules attached hereto. Maturity/Exchange:    On the first
anniversary of the Closing Date (the “Conversion Date”), any Bridge Loan that
has not been previously repaid in full, and unless Parent or any of its
subsidiaries is subject to a bankruptcy or other insolvency proceeding, will
automatically be converted into senior unsecured term loans (each, an “Extended
Term Loan”) due on the date that is 7 years after the Closing Date (the
“Maturity Date”). The Extended Term Loans will be governed by the provisions of
the Bridge Loan Documentation and will have the same terms as the Bridge Loans
except as expressly set forth on Schedule II hereto.    At any time on or after
the Conversion Date, Lenders under the Extended Term Loans will have the option
at any time or from time to time to receive senior unsecured exchange notes
under an indenture that complies with the Trust Indenture Act of 1939 (the
“Exchange Notes”) in exchange for an equal principal amount of such Extended
Term Loans having the terms set forth on Schedule III hereto; provided that no
Exchange Notes shall be required to be issued until such time as the Borrower
has received requests to issue an aggregate principal amount of Exchange Notes
equal to at least $100.0 million. Mandatory Prepayment:    The Borrower will be
required to prepay the Bridge Loans on a pro rata basis, at par plus accrued and
unpaid interest with:    (a)    100% of the net cash proceeds from the issuance
of the Notes and/or any other indebtedness by Parent, the Borrower or any of
their respective subsidiaries, subject to baskets and other customary exceptions
to be mutually agreed upon (including exceptions for (1) revolving credit
borrowings incurred under the Existing Credit Facility pursuant to commitments
existing on the date of the Commitment Letter (including borrowings under any
replacements, extensions and renewals thereof not in excess of commitments
existing as of the date of the Commitment Letter) and (2) any purchase money
indebtedness, capital lease obligations and similar obligations, in each case in
the ordinary course of business);    (b)    100% of the net cash proceeds from
any issuance of equity securities of, or from any capital contribution to,
Parent, the Borrower or any of their respective subsidiaries, subject to
customary exceptions to be mutually agreed upon (including exceptions for (1)
equity contributed

 

Annex A – Term Sheet

 

PAGE 3



--------------------------------------------------------------------------------

     pursuant to employee stock plans and similar arrangements, (2) net proceeds
of equity issuances of up to $50 million in the aggregate, and (3) the issuance
of limited partnership or equivalent equity interests of CBS Outdoor Americas
Capital LLC or another subsidiary in connection with any “UPREIT” acquisition
that does not constitute a change of control); and   (c)    100% of the net cash
proceeds of all non-ordinary course asset sales, insurance and condemnation
recoveries and other asset dispositions by Parent, the Borrower or any of their
respective subsidiaries in excess of amounts required to be paid to the lenders
under the Existing Credit Facility, subject to customary exceptions and
reinvestment rights to be mutually agreed upon.  

Notwithstanding the foregoing, the Borrower only will be required to apply the
portion of any net proceeds described in the immediately preceding sentence to
prepay the Bridge Loans that may be so applied in compliance with the Existing
Debt Agreements.

 

Each such prepayment will be made together with accrued interest to the date of
prepayment, but without premium or penalty (except breakage costs related to
prepayments not made on the last day of the relevant interest period).

  In the event any Lender or affiliate of a Lender purchases Securities from the
Borrower pursuant to the securities demand provisions in the Fee Letter, the net
cash proceeds received by the Borrower in respect of such Securities may, at the
option of such Lender or affiliate, be applied first to prepay the Bridge Loans
of such Lender or affiliate rather than pro rata (provided that if there is more
than one such Lender or affiliate then such net cash proceeds will be applied
pro rata to prepay the Bridge Loans of all such Lenders or affiliates in
proportion to such Lenders’ or affiliates’ principal amount of Securities
purchased from the Borrower) prior to being applied to prepay the Bridge Loans
held by other Lenders. Change of Control:   Upon any change of control (to be
defined in the Bridge Loan Documentation consistent with the Documentation
Principles), the Borrower will be required to prepay the entire principal amount
of the Bridge Loans (plus any accrued and unpaid interest) at par, subject to
exceptions consistent with the Documentation Principles. Prior to making any
such payment, the Borrower will, within 30 days of the change of control or such
later date as shall be the earliest date that such payment may be made under the
applicable Existing Debt Agreement in accordance with the applicable change of
control provisions thereof, repay all obligations required to be repaid under
the

 

Annex A – Term Sheet

 

PAGE 4



--------------------------------------------------------------------------------

  Existing Debt Agreements or obtain any required consent of the lenders under
the Existing Debt Agreements to make such prepayment of the Bridge Loans.
Voluntary Prepayment:   The Bridge Loans may be prepaid at any time, in whole or
in part, at the option of the Borrower, upon notice and in a minimum principal
amount and in multiples to be agreed upon, at 100% of the principal amount of
the Bridge Loans prepaid, plus all accrued and unpaid interest and fees
(including any breakage costs) to the date of the repayment. Conditions
Precedent to Funding:   The funding of the Bridge Loans will be subject to the
satisfaction of the conditions precedent set forth in the Conditions Annex.
Representations and Warranties:   The Bridge Loan Documentation will contain
usual and customary representations and warranties for facilities of this type
and substantially similar to the representations and warranties contained in the
Existing Credit Facility, with such changes as are reasonably appropriate in
connection with the Bridge Facility, subject to the Documentation Principles and
the Limited Conditionality Provision. Covenants:   The Bridge Loan Documentation
will contain affirmative and negative covenants comparable to those contained in
the Existing Indenture (and also including a covenant to comply with the
securities demand provisions in the Fee Letter and a customary offering
cooperation covenant); provided that prior to the Conversion Date, the
indebtedness and restricted payments covenants may be more restrictive than
those contained in the Existing Indenture, other than with respect to Parent’s
ability to make distributions necessary to maintain its status as a real estate
investment trust as set forth in Section 4.07(a)(2) of the Existing Indenture.
The Bridge Loan Documentation will not include any financial maintenance
covenants. Events of Default:   Prior to the Conversion Date, the Bridge Loan
Documentation will contain such events of default (and, as appropriate, grace
periods and threshold amounts) as are comparable to those contained in the
Existing Indenture and including, without limitation, an event of default for
failure to pay fees specified in the Fee Letter. Yield Protection and Increased
Costs:   Usual and customary for facilities similar to the Bridge Facility
including customary tax gross up provisions consistent with the Documentation
Principles. Assignments and Participations:   (a)    Consents. Each Lender will,
subject in certain circumstances to the approval of the Administrative Agent
(such consent not to be unreasonably withheld or delayed), be permitted to make
assignments (other than to a Disqualified Lender) in

 

Annex A – Term Sheet

 

PAGE 5



--------------------------------------------------------------------------------

     acceptable minimum amounts. Participations will be permitted without the
consent of the Borrower or the Administrative Agent; provided that prior to the
date that is six months after the Closing Date, the consent of the Borrower
(such consent not to be unreasonably withheld or delayed) shall be required
(other than (x) upon the occurrence and continuation of a payment or bankruptcy
Event of Default or (y) upon the occurrence of a Demand Failure Event (as
defined in the Fee Letter) or (z) with respect to an assignment to a Lender or
an affiliate thereof) with respect to any assignment that would result in the
initial Lenders holding less than a majority of the aggregate outstanding
principal amount of the loans under the Bridge Facility. Each assignment will be
in an amount of an integral multiple of $1,000,000 or, if less, of the total
aggregate amount then held by such initial Lender.   (b)    No Assignment or
Participation to Certain Persons. No assignment or participation may be made to
natural persons, Parent, the Borrower, or any of their respective affiliates or
subsidiaries or to a Disqualified Lender. No assignments may be made to any
Defaulting Lender. Required Lenders:   On any date of determination, those
Lenders who collectively hold more than 50% of the aggregate outstanding Bridge
Loans (the “Required Lenders”). Amendments and Waivers:   Amendments and waivers
of the provisions of the Bridge Loan Documentation will require the approval of
the Required Lenders, except that (a) the consent of all Lenders directly
adversely affected thereby will be required with respect to: (i) reductions of
principal, interest, fees or other amounts, (ii) except as provided under
“Maturity/Exchange” above, extensions of the Conversion Date, scheduled
maturities or times for payment (other than for purposes of administrative
convenience), (iii) additional restrictions on the right to exchange Extended
Term Loans for Exchange Notes or any amendment to the rate of such exchange and
(b) the consent of 100% of the Lenders will be required with respect to (i)
releases of all or substantially all of the value of the Guarantees (other than
in connection with transactions permitted pursuant to the Bridge Loan
Documentation) and (ii) modifications in the voting percentages. Without notice
to or the consent of any Lender, the Borrower and the Administrative Agent may
amend or supplement the Bridge Loan Documentation to, among other things, cure
any ambiguity, omission, mistake, defect or inconsistency. Indemnification:  
The Credit Parties will indemnify the Lead Arranger, the Administrative Agent,
each of the Lenders and their respective affiliates and the respective
directors, officers, employees,

 

Annex A – Term Sheet

 

PAGE 6



--------------------------------------------------------------------------------

     agents, advisors and other representatives of each of them (each, an
“indemnified person”) and hold them harmless from and against all losses,
damages, claims, and liabilities (or actions, including shareholder actions, in
respect thereof) of any kind or nature to which any indemnified person may
become subject to the extent arising out of, resulting from or in connection
with, the Transactions or any transactions related thereto and the Borrower’s
use of the loan proceeds (including, without limitation, any claim, litigation,
investigation or proceeding arising out of, resulting from or in connection with
any of the foregoing (each, a “Proceeding”), regardless of whether any such
indemnified person is a party thereto, whether or not such proceedings are
brought by you, your equity holders, affiliates, creditors or any other third
person), and will reimburse each such indemnified person promptly upon demand
for any reasonably incurred and documented out-of-pocket legal expenses of one
firm of counsel for all such indemnified persons, taken as a whole, and, if
necessary, of a single local counsel in each appropriate jurisdiction (which may
include a single special counsel acting in multiple jurisdictions) and
regulatory counsel, if applicable, in each case, for all such indemnified
persons, taken as a whole (and, in the case of an actual or perceived conflict
of interest where the indemnified person affected by such conflict informs you
of such conflict and thereafter retains its own counsel, of another firm of
counsel for such affected indemnified person), and other reasonably incurred and
documented out-of-pocket fees and expenses incurred in connection with
investigating, preparing, pursuing or defending any of the foregoing; provided
that no indemnified person will have any right to indemnification for any of the
foregoing to the extent resulting from (i) such indemnified person’s own gross
negligence, bad faith or willful misconduct or the gross negligence, bad faith
or willful misconduct of any of such indemnified person’s affiliates or any of
its or their respective officers, directors, employees, agents, advisors or
other representatives (collectively, “Related Persons”) (as determined by a
court of competent jurisdiction in a final and non-appealable judgment), (ii)
arising out of a material breach by such indemnified person (or any of such
indemnified person’s Related Persons) of its obligations under the Bridge Loan
Documentation (as determined by a court of competent jurisdiction in a final and
non-appealable judgment) or (iii) any Proceeding that does not involve an act or
omission by you or any of your affiliates and that is brought by an indemnified
person against any other indemnified person (other than any claims against any
indemnified person in its capacity or in fulfilling its role as an
administrative agent or Lead Arranger or any similar role under the Bridge
Facility).

 

Annex A – Term Sheet

 

PAGE 7



--------------------------------------------------------------------------------

Expenses:      The Borrower shall pay (a) subject to the limitations in Section
6 of the Commitment Letter, all reasonable and documented out-of-pocket expenses
(including, without limitation, reasonable fees and expenses of a single primary
counsel thereto and of a single local counsel to the Administrative Agent in
each appropriate jurisdiction (which may include a single special counsel to the
Administrative Agent acting in multiple jurisdictions) and regulatory counsel,
if applicable) of the Administrative Agent (promptly following written demand
therefor) associated with the syndication of the Bridge Facility and the
preparation, negotiation, execution, delivery and administration of the Bridge
Loan Documentation and any amendment or waiver with respect thereto and (b) all
reasonable and documented out-of-pocket expenses (including, without limitation,
of a single primary counsel, of a single local counsel in each appropriate
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions) and regulatory counsel, if applicable, in the case of an actual
or perceived conflict of interest, of one additional counsel to the affected
Lenders, and of such other counsel retained with your prior written consent
(such consent not to be unreasonably withheld or delayed) of the Administrative
Agent and the Lenders promptly following written demand therefor in connection
with the enforcement of the Bridge Loan Documentation or protection of rights.
Governing Law and Forum:      The Bridge Loan Documentation will provide that
each party thereto will submit to the exclusive jurisdiction and venue of the
federal and state courts of the State of New York (except to the extent the
Administrative Agent or any Lender requires submission to any other jurisdiction
in connection with the exercise of any rights under any security document or the
enforcement of any judgment). New York law will govern the Bridge Loan
Documentation; provided that, notwithstanding the foregoing to the contrary, it
is understood and agreed that any determinations as to the interpretation of
Material Adverse Effect (as defined in the Conditions Annex) and whether a
Material Adverse Effect has occurred shall be governed by the laws of the State
of Delaware. Waiver of Jury Trial and Punitive and Consequential Damages:     
All parties to the Bridge Loan Documentation waive the right to trial by jury
and the right to claim punitive or consequential damages. Counsel for the Lead
Arranger and the Administrative Agent:      Weil, Gotshal & Manges LLP

 

Annex A – Term Sheet

 

PAGE 8



--------------------------------------------------------------------------------

SCHEDULE I TO ANNEX A

INTEREST RATES ON THE BRIDGE LOANS

 

Interest Rate:   

The Bridge Loans will bear interest for the first three month period commencing
on the Closing Date at a variable rate per annum (the “Applicable Interest
Rate”) equal to the sum of (a) the three-month LIBOR Rate plus (b) a spread
equal to (A) 4.25%, if the Bridge Loans or the Notes are rated at least B1 by
Moody’s and at least B+ by S&P, in each case with a stable or better outlook or
(B) 4.75%, if ratings of the Bridge Loans or the Notes are not at least as
specified in clause (A).

 

The Applicable Interest Rate will increase by an additional 0.50% following each
three-month period after the Closing Date. Notwithstanding the foregoing, the
interest rate on the Bridge Loans will not at any time prior to the Conversion
Date exceed the Total Cap (as defined in the Fee Letter).

 

Interest will be payable quarterly in arrears and on the Conversion Date and
will be calculated on the basis of the actual number of days elapsed in a year
of 360 days.

 

Upon the occurrence of a Demand Failure Event (as defined in the Fee Letter),
all outstanding Bridge Loans will accrue interest at the Total Cap.

 

The “LIBOR Rate” will be defined and calculated as specified in the Bridge Loan
Documentation; provided that at no time will the LIBOR Rate be deemed to be less
than 0.75% per annum.

Default Rate:    All overdue principal, fees and other obligations under the
Bridge Facility will bear interest at a rate per annum of 2.00% in excess of the
rate then applicable to the Bridge Loans, payable on demand of the
Administrative Agent. Such Default Rate may be in excess of any cap or
limitation on yield or interest rate set forth in this Commitment Letter or in
the Fee Letter.

 

PAGE 1



--------------------------------------------------------------------------------

SCHEDULE II TO ANNEX A

EXTENDED TERM LOANS

SUMMARY OF PROPOSED TERMS AND CONDITIONS

Capitalized terms used herein without definition will have the meanings given to
them in the Summary of Proposed Terms and Conditions for the Bridge Facility to
which this Schedule II is attached.

 

Borrower:    The Borrower. Guarantors:    Same as the Guarantors of the Bridge
Loans. Security:    None. Ranking:    Same as the Bridge Loans. Maturity:    7
years from the Closing Date. Interest Rate:    The Extended Term Loans will bear
interest at the Total Cap. Interest shall be payable quarterly and on the
Maturity Date, in each case payable in arrears and computed on the basis of a
360-day year. Default Rate:    All overdue principal, interest, fees and other
amounts on the Extended Term Loans will bear default interest at a rate per
annum of 2.00% in excess of the rate otherwise applicable thereto, which may be
in excess of the Total Cap. Voluntary Prepayment:    The Extended Term Loans may
be prepaid, in whole or in part, in minimum denominations to be agreed, at par,
plus accrued and unpaid interest upon not less than one business day’s prior
written notice, at the option of the Borrower at any time.

Covenants, Events of Default and

Mandatory Prepayments:

   Upon and after the Conversion Date, the covenants, events of default and
mandatory prepayments applicable to the Exchange Notes will also be applicable
to the Extended Term Loans.

 

PAGE 1



--------------------------------------------------------------------------------

SCHEDULE III TO ANNEX A

EXCHANGE NOTES

SUMMARY OF PROPOSED TERMS AND CONDITIONS

Capitalized terms used herein without definition will have the meanings given to
them in the Summary of Proposed Terms and Conditions for the Bridge Facility to
which this Schedule III is attached.

 

Issuer:    The Borrower. Guarantors:    Same as the Guarantors of the Bridge
Loans. Security:    None. Principal Amount:    The Exchange Notes will be
available only in exchange for the Extended Term Loans. The principal amount of
the Exchange Notes will equal 100% of the aggregate principal amount of the
outstanding Extended Term Loans for which they are exchanged and will have the
same ranking as the Extended Term Loans for which they are exchanged. Ranking:
   Same as the Bridge Loans. Maturity:    7 years from the Closing Date (the
“Exchange Note Maturity Date”). Interest Rate:    The Exchange Notes will bear
interest semi-annually, in arrears, at a fixed rate equal to the Total Cap.
Default Rate:    All overdue principal, interest, fees and other amounts on the
Exchange Notes will bear default interest at a rate per annum of 2.00% in excess
of the rate otherwise applicable thereto, which may be in excess of the Total
Cap.

Mandatory

Redemption:

   No mandatory redemption provisions other than 101% change of control put and
customary asset sale offer to redeem provisions, in each case substantially
consistent with those provisions contained in the Existing Indenture. Optional
Redemption:   

The Exchange Notes will be non-callable until the third anniversary of the
Closing Date (subject to a customary 35% “equity clawback” until the third
anniversary of the Closing Date and a customary make-whole redemption provision
at the treasury rate plus 0.50%). Thereafter, each Exchange Note will be
callable at par plus accrued interest plus a premium equal to three-quarters of
the coupon in effect on the date the coupon was fixed, which such premium shall
decline ratably on each yearly anniversary of the date of such sale to zero one
year prior to the Exchange Note Maturity Date.

 

Notwithstanding the foregoing, unless a Demand Failure Event (as defined in the
Fee Letter) has occurred, any Exchange Notes held by an initial Lender or its
affiliates, other than (x) an asset management

 

Schedule III to Annex A –Bridge Facility Term Sheet

 

PAGE 1



--------------------------------------------------------------------------------

   affiliate of an initial Lender purchasing the Securities in the ordinary
course of its business and as part of a regular distribution of the Securities
(an “Asset Management Affiliate”), and (y) any Exchange Notes that were acquired
in market making or open market transactions, may be repaid, in whole or in
part, in minimum denominations to be mutually agreed, at par plus accrued and
unpaid interest. Defeasance and Discharge Provisions/Modification:    Consistent
with the Documentation Principles. Registration Rights:    Private for life.
Right to Resell Notes:    Any Bridge Lender (and any subsequent holder) will
have the absolute and unconditional right to resell the Exchange Notes to one or
more third parties, whether by assignment or participation and subject to
compliance with applicable securities laws. Covenants; Events of Default:   
Substantially similar to those contained in the Existing Indenture. Governing
Law and Forum:    New York. Miscellaneous:    Provisions regarding consent to
jurisdiction, waiver of jury trial and punitive and consequential damages,
service of process, and other miscellaneous matters substantially similar to
those contained in the Existing Indenture Counsel to the Lead Arranger:    Weil,
Gotshal & Manges LLP.

 

Schedule III to Annex A –Bridge Facility Term Sheet

 

PAGE 2



--------------------------------------------------------------------------------

ANNEX B

$715 MILLION SENIOR BRIDGE FACILITY

CONDITIONS ANNEX

Capitalized terms not otherwise defined herein shall have the meanings assigned
to them in the Commitment Letter to which this Annex is attached or Annex A to
the Commitment Letter.

Closing and the making of the extensions of credit under the Bridge Facility
will be subject to the satisfaction of the following conditions precedent:

1. The Bridge Loan Documentation reflecting and consistent with the Commitment
Documents and the Documentation Principles and otherwise reasonably satisfactory
to the Lead Arranger and the Borrowers will have been executed by each Credit
Party that is required to be party thereto.

2. (i) The Administrative Agent and the Lead Arranger shall have received
customary and reasonably satisfactory legal opinions (including, without
limitation, opinions of special counsel and local counsel as may be reasonably
requested by the Administrative Agent), which shall expressly permit reliance by
the successors and permitted assigns of each of the Administrative Agent and the
Lenders, evidence of authorization, organizational documents, customary
insurance certificates with respect to the Parent and its subsidiaries other
than the Acquired Business, good standing certificates (with respect to the
applicable jurisdiction of incorporation or organization of each Credit Party)
and a customary officer’s certificate and (ii) the Borrowers shall have used
commercially reasonable efforts to provide evidence of insurance with respect to
the Acquired Business.

3. Since the date of the Acquisition Agreement (as defined below), there shall
have been no event that has had a Material Adverse Effect. “Material Adverse
Effect” means any change, effect, event, circumstance, development or occurrence
that, individually or in the aggregate, has had or would reasonably be expected
to have a material adverse effect on the business, assets, operations or
condition (financial or otherwise) of the Outdoor Business, taken as a whole;
provided, that none of the following events, changes, developments, effects,
conditions, circumstances, matters, occurrences or state of facts shall
constitute or shall be taken into account in determining whether there has been
or may be a Material Adverse Effect: (i) any change or development in United
States financial or securities markets, or general economic, political,
regulatory or business conditions, (ii) any act of war, armed hostilities or
terrorism or any man made or natural disaster, (iii) any change or development
in the outdoor advertising industry generally, (iv) any change in Law or GAAP or
the interpretation or enforcement of either, (v) any default or termination
under, or other impact on, a Contract that is being terminated or assigned to a
Spin-Off Entity at the Closing in accordance with the terms of this Agreement,
(vi) the negotiation, execution, delivery, performance or public announcement of
this Agreement or any of the Ancillary Documents (including, without limitation,
any of the following, to the extent they result therefrom: litigation or
reduction in billings or revenue related thereto, any loss of or adverse change
to any Lease and/or loss of or adverse change in customer, employee, supplier,
financing source, licensor, licensee, lessor, lessee, equityholder, joint
venture partner or any other similar relationships, including labor disputes,
employee strikes, slowdowns, job actions, work stoppages or the departure of
employees), (vii) any change resulting from the failure of Buyer to consent to
any acts or actions requiring Buyer’s consent under this Agreement and for which
the Company has sought such consent, (viii) the expiration or termination of any
Contract in accordance with its terms (other than due to a default by the
Outdoor Group Entity party thereto or a breach by Seller under Section 5.1),
(ix) whether or not Kiosk Advertising is the successful bidder in executing a
Kiosk RFP Contract with respect to the Kiosk RFP, (x) any change resulting from
any action taken by Buyer related to the Contemplated Transactions, or taken by
Seller or the Company at the request of Buyer, pursuant to Section 5.12 or
otherwise, or (xi) any failure of any of

 

Annex B– Conditions Annex

 

PAGE 1



--------------------------------------------------------------------------------

the Outdoor Group Entities and/or the Outdoor Business to meet, with respect to
any period or periods, any internal or industry analyst projections, forecasts,
estimates of earnings or revenues, or business plans, but not the underlying
facts or basis for such failure to meet projections, forecasts, estimates of
earnings or revenues, or business plans, which may be taken into account in
determining whether there has been or can reasonably be expected to occur a
Material Adverse Effect, except, in the case of clauses (i) through (iii), to
the extent such events, changes, developments, effects, conditions,
circumstances, matters, occurrences or state of facts have a materially
disproportionate effect on the Outdoor Business, taken as a whole, relative to
the portion of businesses of other Persons engaged in the outdoor advertising
industry located in the same geographic regions as the Outdoor Business (and
disregarding for such purposes the relative market share of the Outdoor Business
and such other Persons in such geographic regions). Capitalized terms used in
the definition of “Material Adverse Effect” shall have the meaning ascribed to
such terms in the Acquisition Agreement.

4. The Acquisition and the other Transactions shall be consummated substantially
concurrently with the funding of the Bridge Facility in accordance with the
terms described in that certain Membership Interest Purchase Agreement, dated as
of July 20, 2014 (including all exhibits and schedules thereto, the “Acquisition
Agreement”), without giving effect to any waiver, amendment, modifications or
consent thereunder that is materially adverse to the interests of the Lenders
(unless approved in writing by the Lead Arranger), it being understood and
agreed that, without limitation, (i) any purchase price adjustment expressly
provided in the Acquisition Agreement dated as of the date hereof shall be
deemed not to be materially adverse to the interests of the Lenders, (ii) any
reduction in the purchase price for the Acquisition (after giving effect to any
adjustment provided in clause (i)) of less than 15% in the aggregate shall be
deemed to not be materially adverse to the interests of the Lenders; provided
the amount of the Bridge Facility shall be reduced by such decrease on a
dollar-for-dollar basis, (iii) any increase in the Acquisition consideration
shall be deemed to be not materially adverse to the interests of the Lenders so
long as such increase is not funded by the incurrence of additional indebtedness
(including revolver borrowings under the Existing Credit Facility in excess of
the amount of such borrowings contemplated to be borrowed in the absence of such
increase) and (iv) any other change in the amount of the purchase price, the
third party beneficiary rights applicable to the Lead Arranger and the Lenders
or the governing law shall be deemed to be materially adverse to the interests
of the Lenders unless approved by the Lead Arranger.

5. The Lead Arranger shall have received customary payoff letters in connection
with Seller’s existing indebtedness confirming that all liens (other than liens
permitted by the Bridge Loan Documentation) on the Acquired Business in
connection therewith shall have been terminated and released prior to or
substantially concurrently with the initial borrowing under the Bridge Facility.

6. The Lead Arranger shall have received:

(a) with respect to Parent and its subsidiaries, (i) audited consolidated
balance sheets and related consolidated statements of income, shareholder’s
equity and cash flows for the three most recently completed fiscal years ended
at least 90 days prior to the Closing Date and (ii) unaudited consolidated
balance sheets and related consolidated statements of income and cash flows for
each interim fiscal quarter ended since the last audited financial statements
and at least 45 days prior to the Closing Date (and for the corresponding
interim period for the prior fiscal year);

(b) with respect to the Acquired Business, (i) audited consolidated balance
sheets and related consolidated statements of income, shareholder’s equity and
cash flows for each of the fiscal years for which Parent will be required to
file such audited consolidated financial statements pursuant to Item 9.01(a) of
Form 8-K under the Securities Exchange Act of 1934, as amended, completed at
least 90 days prior to the Closing Date and (ii) unaudited

 

Annex B– Conditions Annex

 

PAGE 2



--------------------------------------------------------------------------------

consolidated balance sheets and related consolidated statements of income and
cash flows for each interim fiscal quarter ended since the last audited
financial statements and at least 45 days prior to the Closing Date (and for the
corresponding interim period for the prior fiscal year);

(c) only to the extent Parent will be required to file such financial statements
pursuant to Item 9.01(a) of Form 8-K and Rule 3-05 and Article 11, as
applicable, of Regulation S-X, pro forma financial statements of Parent (based
on the financial statements with respect to the Acquired Business referred to in
clause (b) above) prepared after giving pro forma effect to each element of the
Transactions (in accordance with Regulation S-X under the Securities Act of
1933, as amended) as if the Transactions had occurred on the last day of such
period (in the case of such balance sheet) or on the first day of such period
(in the case of such other financial statements);

(d) projections prepared by management of consolidated balance sheets, income
statements and cash flow statements of Parent and its subsidiaries, which will
be quarterly for the first year after the Closing Date and annually thereafter
through 2018; and

(e) a certificate from the chief financial officer (or other officer with
equivalent duties) of Parent (substantially in the form attached hereto as
Exhibit A) certifying that, after giving pro forma effect to each element of the
Transactions, Parent and its subsidiaries (on a consolidated basis) are solvent.

7. The Lead Arranger shall have received, at least 5 business days prior to the
Closing Date, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the PATRIOT Act, that has
been requested at least 10 business days prior to the Closing Date.

8. All fees and expenses (in the case of expenses, for which invoices have been
received at least three days in advance of the Closing Date) due to the Lead
Arranger, the Administrative Agent and the Lenders required to be paid on the
Closing Date (including, to the extent required by Section 6 of this Commitment
Letter, the documented fees and expenses of counsel for the Lead Arranger and
the Administrative Agent) will have been paid or shall have been authorized to
be deducted from the proceeds of the initial funding under the Bridge Facility.

9. (i) One or more investment banks reasonably satisfactory to Wells Fargo
Securities (collectively, the “Investment Bank”) shall have been engaged to
publicly sell or privately place the Notes and the Investment Bank and the Lead
Arranger shall have received a customary printed preliminary prospectus or
preliminary offering memorandum or preliminary private placement memorandum
(collectively, an “Offering Document”) suitable for use in a customary
high-yield road show relating to the issuance of the Notes, which contains or
incorporates all customary financial and other information (including all
audited financial statements, all unaudited financial statements (which shall
have been reviewed as provided in the procedures specified by the Public Company
Accounting Oversight Board in AU 7225 or SAS 100, as applicable) and all
appropriate pro forma financial statements (which, for the avoidance of doubt,
in no event shall require financial information otherwise required by Rule 3-09,
Rule 3-10 and Rule 3-16 of Regulation S-X or “segment reporting” and
Compensation Discussion and Analysis required by Regulation S-K Item 402(b) and
other information or financial data customarily excluded from a Rule 144A
offering involving high yield debt securities), including such information that
would be necessary for the Investment Bank to receive customary “comfort”
(including “negative assurance” comfort) from the independent accountants of
each of Parent and the Acquired Business in connection with the offering of the
Notes); provided that, such condition shall be deemed satisfied if such Offering
Document excludes the “description of notes” and other information and sections
that would customarily be provided by the Investment Bank or its counsel but is

 

Annex B– Conditions Annex

 

PAGE 3



--------------------------------------------------------------------------------

otherwise complete, and (ii) the Investment Bank shall have been afforded a
period of at least 15 consecutive business days prior to the Closing Date
(unless a shorter period of time is reasonably acceptable to the Investment Bank
in its sole discretion) following the date of delivery of an Offering Document,
including the information described in clause (i) above, to seek to place the
Notes with qualified purchasers thereof (provided that (x) if such period has
not ended on or before August 15, 2014, it shall not commence before
September 2, 2014, (y) such consecutive business day period shall not include
any date from November 26, 2014 through November 28, 2014, and (z) if such
period has not ended on or before December 19, 2014, it shall not commence
before January 2, 2015). Parent shall have used commercially reasonable efforts
to cause the independent accountants of each of Parent and the Acquired Business
to be prepared to deliver customary comfort letters satisfying the requirements
of SAS 72 at the pricing date of any such offering. If Parent in good faith
reasonably believes that it has delivered the Offering Document, it may deliver
to the Lead Arranger and the Investment Bank written notice to that effect
(stating when it believes it completed any such delivery), in which case Parent
shall be deemed to have delivered the Offering Document on the date specified in
such notice and the 15 consecutive business day period described above shall be
deemed to have commenced on the date specified in such notice, in each case
unless the Lead Arranger or the Investment Bank in good faith reasonably
believes that Parent has not completed delivery of the Offering Document and,
within three business days after its receipt of such notice from Parent, the
Lead Arranger or the Investment Bank delivers a written notice to Parent to that
effect (stating with specificity which information is required to complete the
Offering Document). During such 15 consecutive business day period, the senior
management of Parent and the Borrowers shall have participated and assisted in
at least one customary “roadshow” and in investor calls and meetings at such
times and locations as may be mutually agreed by the Investment Bank and Parent.

10. The Specified Representations and the Specified Acquisition Agreement
Representations will be true and correct in all material respects (or if
qualified by materiality or material adverse effect, in all respects, after
giving effect to any such qualification).

 

Annex B– Conditions Annex

 

PAGE 4



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SOLVENCY CERTIFICATE

[—], 201[—]

This Solvency Certificate is delivered pursuant to Section [—] of that certain
[—]1 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”). Capitalized terms used
herein but not define have the meanings assigned to such terms in the Credit
Agreement.

As used herein, “Company” means CBS Outdoor Americas Inc. (“Parent”) and its
subsidiaries on a consolidated basis.

The undersigned certifies, on behalf of Parent and not in [his/her] individual
capacity, as follows:

1. I am the [Chief Financial Officer] of Parent. I am familiar with the
Transactions, and have reviewed the Credit Agreement, financial statements
referred to in Section [—] of the Credit Agreement and such documents and made
such investigation as I have deemed relevant for the purposes of this Solvency
Certificate.

2. On the date hereof, immediately before and after giving effect to the
consummation of the Transactions, on and as of such date:

(i) the fair value of the property of the Company is greater than the total
amount of liabilities, including contingent liabilities, of the Company;

(ii) the present fair salable value of the assets of the Company is greater than
the amount that will be required to pay the probable liability of the Company on
the sum of its debts and other liabilities, including contingent liabilities, as
such debts and other liabilities become absolute and matured;

(iii) the Company is able to pay its debts and liabilities as they become due
(whether at maturity or otherwise); and

(iv) the Company does not have unreasonably small capital with which to conduct
the businesses in which it is engaged as such businesses are now conducted and
are proposed to be conducted following the Closing Date.

This Solvency Certificate is being delivered by the undersigned officer only in
[his/her] capacity as [Chief Financial Officer] of Parent and not individually
and the undersigned shall have no personal liability to the Administrative Agent
or the Lenders with respect thereto.

[Signature Page Follows]

 

1  Describe Credit Agreement.

 

Exhibit A– Form of Solvency Certificate

 

PAGE 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate as of
the first date written above, solely in [his/her] capacity as the [Chief
Financial Officer] of Parent and not in [his/her] individual capacity.

 

CBS OUTDOOR AMERICAS INC. By:  

 

  Name:   [—]   Title:   [Chief Financial Officer]

 

Exhibit A– Form of Solvency Certificate

 

PAGE 2